EXHIBIT 10.6
 
Execution Copy


CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE


CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE, dated as of January 12,
2007 (this “Agreement”), between MDC Partners Inc. (the “Company”) and Stephen
Pustil (the “Executive”).


WHEREAS, Executive served as the President of the Company’s formerly-owned,
Secured Products International Group (“SPI Group”), up to and including the
closing date for the successful sale of the SPI Group by the Company on November
15, 2006;


WHEREAS, in recognition of the Executive’s efforts and services in connection
with the sale of the SPI Group, and to provide effective ongoing transition
consulting services to the purchaser of the SPI Group as required by the
Company, the parties have agree to the terms and conditions of this Agreement;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:


1. Termination of Employment. Executive and the Company have determined that,
effective as of December 31, 2006, Executive will resign from his position as an
executive officer of the Company, effective as of December 31, 2006 (the
“Termination Date”); provided, however, that from and after the Termination
Date, Executive will provide consulting services to the Company on the terms and
conditions outlined in Section 2 below.


2. Bonus Payment; Consulting Services.


(a)  SPI Bonus Payment. In consideration of Executive’s efforts and services in
connection with the disposition of the Company’s SPI Group on November 15, 2006,
the Company shall pay to Executive a bonus in an amount equal to Cdn $350,000
(less applicable tax withholding amounts) not later than ten (10) days after
execution and delivery of the Agreement. The payments referenced in this Section
2 are in full satisfaction of any and all claims for compensation that Executive
may have against Company relating to his employment through and including
December 31, 2006.


(b)  Consulting Services. For the one-year period beginning effective January 1,
2007 through and until December 31, 2007 (the “Consulting Period”), Executive
shall provide consulting services to the Company for not more than twenty hours
per week. The consulting services (the “Consulting Services”) to be performed by
Executive shall include, without limitation, those services expressly
contemplated by that certain “Transition Services Agreement” dated as of
November 15, 2006, by and among the Company, the entities comprising the SPI
Group and the purchaser of the SPI Group. During the Consulting Period, (i) the
Executive shall report directly to the Chief Executive Officer of the Company or
his designee at such times and in such detail as shall reasonably be required,
and (ii) the Company shall provide office space for Executive’s use at the
Company’s Toronto, Ontario offices in order for Executive to perform the
Consulting Services.



--------------------------------------------------------------------------------


 
(c)  Consulting Fees; Continued Service as a Director. As compensation for
Executive’s Consulting Services to the Company, the Company shall pay to the
Executive an annualized amount equal to Cdn $250,000 during the Consulting
Period in accordance with its normal payroll practices. In addition, the
Executive has agreed to continue to serve as a member of the Company’s Board of
Directors with the title of Vice Chairman, and the Human Resources and
Compensation Committee of the Board of Directors (the “Compensation Committee”)
has authorized Executive to receive fees and to be eligible to receive equity
grants as a non-management member of the Board of Directors, subject to the
discretion and approval of the Compensation Committee.


(d)  Expenses. The Company agrees to pay or to reimburse the Executive for all
reasonable, ordinary, necessary and documented business or entertainment
expenses incurred during the Consulting Period in the performance of the
Consulting Services hereunder in accordance with the policy of the Company as
from time to time in effect.


3. Release of Claims. By signing this Agreement, Executive, on behalf of himself
and his current, former, and future heirs, executors, administrators, attorneys,
agents and assigns, releases and waives all legal claims in law or in equity of
any kind whatsoever that Executive has or may have against Company, its parents,
subsidiaries and affiliates, and their respective officers, directors,
employees, shareholders, members, agents, attorneys, trustees, fiduciaries,
representatives, benefit plans and plan administrators, successors and/or
assigns, and all persons or entities acting by, through, under, or in concert
with any or all of them (collectively, the “Released Parties”). This release and
waiver covers all rights, claims, actions and suits of all kinds and
descriptions that Executive now has or has ever had, whether known or unknown or
based on facts now known or unknown, fixed or contingent, against the Released
Parties, occurring prior to and including the date that Executive executes this
Agreement, including, without limitation:


a. any claims for wrongful termination, defamation, invasion of privacy,
intentional infliction of emotional distress, or any other common law claims;


b. any claims for the breach of any written, implied or oral contract between
Executive and Company, including but not limited to any contract of employment;


c. any claims of discrimination, harassment or retaliation based on such things
as age, national origin, ancestry, race, religion, sex, sexual orientation, or
physical or mental disability or medical condition;


d. any claims for payments of any nature, including but not limited to wages,
overtime pay, vacation pay, severance pay, commissions, bonuses and benefits or
the monetary equivalent of benefits, but not including the consideration being
provided to Executive pursuant to Section 2 of this Agreement; and
 
2

--------------------------------------------------------------------------------


 
e. all claims that Executive has or that may arise under the common law and all
federal, provincial and local statutes, ordinances, rules, regulations and
orders.


This Agreement shall be binding upon and inure to the benefit of Executive and
the Released Parties and any other individual or entity who may claim any
interest in the matter through Executive. Executive also acknowledges that he
has not assigned any of his rights to make the aforementioned claims or demands.


4. Non-Admission. This Agreement shall not in any way be construed as an
admission by the Company of any liability for any reason, including, without
limitation, based on any claim that the Company has committed any wrongful or
discriminatory act.


5. Attorney Review; Review Period. Executive is hereby advised that he should
consult with an attorney prior to executing this Agreement. Executive is also
advised that he has twenty-one (21) days from the date this Agreement is
delivered to him within which to consider whether he will sign it. If Executive
signs this Agreement, he acknowledges that he understands that he may revoke
this Agreement within seven (7) days after he has signed it by notifying the
Company in writing that he has revoked this Agreement.


6. Non-Disparagement. Executive agrees that he will not say, write, or cause to
be said or written, any statement that may be considered defamatory, derogatory,
or disparaging of any of the Released Parties.


7.  Confidentiality/Company Property. Executive acknowledges that he has had
access to confidential, proprietary business information of the Company as a
result of employment, and Executive hereby agrees not to use such information
personally or for the benefit of others. Executive also agrees not to disclose
to anyone any confidential information at any time in the future so long as it
remains confidential. Executive further agrees to keep the terms and the
existence of this Agreement confidential and not to discuss it with anyone other
than his attorney, tax advisor, spouse, or as may be required by law. Executive
represents that he has returned all Company property in his possession.


8. Entire Agreement; No Other Promises. Except as to any confidentiality,
non-compete and/or non-solicitation agreements signed by Executive upon or
during his employment with Company, Executive hereby acknowledges and represents
that this Agreement contains the entire agreement between Executive and the
Company, and it supersedes any and all previous agreements concerning the
subject matter hereof. Executive further acknowledges and represents that
neither Company nor any of its agents, representatives or employees have made
any promise, representation or warranty whatsoever, express, implied or
statutory, not contained herein, concerning the subject matter hereof, to induce
Executive to execute this Agreement, and Executive acknowledges that he has not
executed this Agreement in reliance on any such promise, representation or
warranty.


9. Equitable Relief. Executive acknowledges that a remedy at law for any breach
or attempted breach of this Agreement will be inadequate, and agrees that
Company shall be entitled to specific performance and injunctive and other
equitable relief in the case of any such breach or attempted breach. It is also
agreed that, in addition to any other remedies, in the event of a breach of this
Agreement by Executive, Company may withhold, retain and recover all or any
portion of the amounts referenced in Section 2 of this Agreement.
 
3

--------------------------------------------------------------------------------


 
10. Governing Law. This Agreement shall be construed and enforced in accordance
with, and governed by, the laws of the Province of Ontario, Canada.


11. Amendment. This Agreement may not be amended or modified in any way, except
pursuant to a written instrument signed by both parties.


 
*  *  *


4

--------------------------------------------------------------------------------


 
HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS AGREEMENT, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT AS OF
THE DAY AND YEAR FIRST WRITTEN BELOW.



           
   
   
    By:   /s/ Stephen Pustil  

--------------------------------------------------------------------------------

Stephen Pustil
 
Dated: January 12, 2007




        MDC Partners Inc.  
   
   
    By:   /s/ Mitchell Gendel  

--------------------------------------------------------------------------------

Name: Mitchell Gendel
Title: General Counsel
 
Dated: January 12, 2007

 
 
5